Citation Nr: 0800521	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUE

Entitlement to nonservice-connected burial benefits to 
include a burial allowance or plot allowance.  





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from March 1943 to January 1946 
including service in World War II.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2004 decision of the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  At the time of the veteran's death in July 2004, it is 
not shown that service connection was in effect for any 
disability; that he was in receipt of pension or 
compensation; that he had a pending claim for such benefits; 
or that he was in a VA facility or en route thereto.  
Further, it is not shown that the veteran was discharged or 
released from active service for a disability incurred or 
aggravated in the line of duty.  

2.  The veteran was eligible for burial in a national 
cemetery and was not buried in a national cemetery; and the 
appellant is not otherwise precluded from receiving a plot 
allowance.    


CONCLUSIONS OF LAW

1.  The criteria for payment of nonservice-connected burial 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2303 (West  
2002); 38 C.F.R. §§ 3.1600, 3.1605 (2007).  

2.  The criteria for payment of nonservice-connected plot 
allowance have been met.  
38 U.S.C.A. §§ 2302, 2303 (West  2002); 38 C.F.R. §§ 
3.1600(f) (2007).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the material facts are not in dispute, and 
whether the claim may be allowed under the law is the issue 
at hand.  When the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, the 
VCAA can have no effect on the appeal.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (where the law as mandated by 
statue, and not the evidence, is dispositive, the VCAA is not 
applicable); Smith v. Gober, 14  Vet. App. 227 (2000); see 
VAOPGCPREC 5-04.  The Board  therefore finds that no action 
is necessary under the VCAA  and that the case is ready for 
appellate review.   The Board also notes that the appellant 
did receive a February 2007 letter that explained the 
evidence necessary to substantiate the claim and the 
appellant's and VA's responsibilities in claims development, 
and requested that the appellant submit any evidence in her 
possession pertinent to her claim.  In response the appellant 
affirmatively indicated that she had no additional 
information to submit.  

II.  Law and Regulations

The term "burial benefits" means payment of money toward  
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302;  38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  See 38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit  
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to  
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to the date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a state (or a 
political subdivision of a state) and the Secretary 
determines (i) that there is no next of kin or other person 
claiming the deceased veteran's body, and (ii) there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  See 38 U.S.C.A. § 2302;  
38 C.F.R. § 3.1600(b).  

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice-
connected causes while properly hospitalized by VA. See  38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  Expenses are also 
payable if the veteran died while traveling  pursuant to VA 
authorization and at VA expense for the  purpose of 
examination, treatment, or care.  See 38 C.F.R. §  1605(a). 

Additionally, VA will pay a smaller sum for a plot or 
interment allowance under the following are met: 

(i) The deceased veteran is eligible for burial in a 
national cemetery;	
(ii) The veteran is not buried in a national cemetery or 
other  cemetery under the jurisdiction of the United 
States; 
(iii) The applicable further provisions of this section 
and Sec.  3.1601 through 3.1610.   

See 38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f), effective 
August 8, 2006.  

III.  Analysis

The Certificate of Death shows that the veteran died at home 
in July 2004; that he was subsequently cremated; and that his 
place of final disposition was Loma Vista Memorial Park, a 
privately owned neighborhood cemetery.  Thus, the record does 
not show, nor does the appellant contend, that the veteran 
died while admitted to a VA facility or while traveling under 
proper authority and at VA expense for the purpose of  
examination, treatment or care.  It also does not show (nor 
does the appellant contend) that the veteran was in receipt 
of pension or compensation (or military retirement pay) at 
the time of his death.  Additionally, there is no evidence 
that the veteran had a pending claim for such benefits at the 
time of death; and although he was a veteran of wartime 
service, his body was not held by a state or a political 
subdivision of a state due to lack of a next of kin and 
insufficient resources in his estate; rather, pursuant to 
arrangements made by his family, the place of final 
disposition was a privately owned neighborhood cemetery.  
Further, it is not shown (nor does the appellant allege) that 
the veteran was discharged or released from active service 
for a disability incurred or aggravated  in service.  
Therefore, it is undisputed that the requirements for VA 
burial allowance have not been met under 
38 C.F.R. § 1600(b-c) or 38 C.F.R. § 3.1605.  

Regarding entitlement to a plot allowance, the Board notes 
that the veteran served on active duty in World War II and 
thus was entitled to burial in a National Cemetery.  See 
38 C.F.R. § 38.620.  Also, the record clearly establishes 
that his remains were not buried at such a cemetery as the 
place of final disposition was Loma Vista Memorial Park, a 
privately owned neighborhood cemetery.  Further, there is 
nothing in the record that suggests that payment of a plot 
allowance would be precluded under 38 C.F.R. § 3.1601-3.1610.  
Notably, the appellant filed a timely claim for burial 
benefits in September 2004, two months after the veteran's 
death (see 38 C.F.R. § 3.1601) and also submitted a receipt 
from Loma Vista Memorial Park showing that she purchased a 
specific space (i.e. plot) for the veteran's remains.  
Consequently, as all of the pertinent criteria are met, VA 
payment of the plot allowance is warranted.  

In summary, with respect to entitlement to nonservice- 
connected burial benefits, it is undisputed that the veteran 
was not discharged or released from active service for a 
disability incurred or aggravated in the line of duty, and at 
the time of his death in October 2003, service connection was 
not in effect for any disability, he was not in receipt of 
pension or compensation, a claim for such benefits was not 
pending, and he was not in a VA facility or en route thereto.  
The death certificate shows, and the appellant confirms, that 
he died at home.  There  is no legal basis for a grant of 
nonservice-connected burial  allowance, and this portion of 
the appellant's claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The evidence does 
show that the appellant is entitled to a plot allowance, 
however, and this portion of the appellant's claim may be 
granted. 


ORDER

Entitlement to nonservice-connected burial allowance is 
denied. 

Entitlement to nonservice-connected plot allowance is 
granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


